DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, US 7798557 to Elliott et al., fails to disclose, in combination with the other limitations of claim 1, “a controller configured to: monitor the hinged position and the sliding position; in response to receiving a door operation command to close the hinged door with the sliding door being in a closed sliding position and the hinged door being in an open hinged position: control the second power actuator to movably engage the sliding door to a partially open position; and control the first power actuator to movably engage the hinged door from an open hinged position to a closed hinged position, wherein the closed hinged position covers a first portion of the continuous opening; and in response to the hinged door in the closed hinged position, control the second power actuator to return the sliding door from the partially open position to a closed sliding position,” as recited in claim 1 and similarly recited in claims 12 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571) 272-5225. The examiner can normally be reached M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634